NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0239n.06
                              Filed: May 6, 2008

                                             No. 06-6084

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


MARTIN HALL, JR.,                      )
                                       )
                                                           ON APPEAL FROM THE
      Plaintiff-Appellee,              )
                                                           UNITED STATES DISTRICT
                                       )
                                                           COURT FOR THE MIDDLE
v.                                     )
                                                           DISTRICT OF TENNESSEE
                                       )
CITY OF CLARKSVILLE,                   )
                                       )
                                                                   OPINION
      Defendant-Appellant.             )
_______________________________________)


Before: BATCHELDER, MOORE, and McKEAGUE, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. The City of Clarksville (“Clarksville”)

appeals the denial of motions for judgment as a matter of law pursuant to Fed. R. Civ. P. 50(a)-(b),

for a new trial pursuant to Fed. R. Civ. P. 59, and for remittitur. Plaintiff-Appellee Martin Hall, Jr.,

(“Hall”) brought suit in the U.S. District Court for the Middle District of Tennessee for violations

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and of the Tennessee Human

Rights Act, T.C.A. 4-21-101 et seq. The jury found that race did not serve as a motivating factor in

Clarksville’s decision not to promote Hall to the rank of sergeant; that Hall was subjected to a

racially hostile work environment; and that Clarksville retaliated against Hall for engaging in

protected activity. The jury awarded Hall compensatory damages in the amount of $100,000 related

to his hostile-work-environment claim and $50,000 related to his retaliation claim. We AFFIRM
the denial of Clarksville’s renewed motion for judgment as a matter of law; motion for a new trial;

and motion for remittitur.

                                 I. FACTS AND PROCEDURE

A. Factual Background

       At the time of trial, Hall had worked as a detective for the Criminal Intel Unit of the

Clarksville Police Department (the “Department”) for two years. Prior to his current position in the

Department, he worked as a detective investigator and before that as a Field Training Officer.

       The trial evidence revealed a series of conflicts between Hall and his coworkers and

supervisors in the Department, beginning in the late 1980s and continuing until 2004. The first three

incidents, one of which targeted Hall, took place during the late 1980s and early 1990s. In the late

1980s, Mark Smith, then an officer-in-training and now the Clarksville Police Chief, referred to

fellow African-American officers using the derogatory term “nigger.” Joint Appendix (“J.A.”) at

399 (Trial Tr. at 401). Also in the late 1980s, Officer John Hunt referred to African-American

officers using the same racial slur as Smith had used. There is no evidence in the record regarding

when Hall learned of these two comments.

       The third incident that took place during this early period involved an extremely offensive

cartoon that represented African-Americans as embodying racist stereotypes. Hall testified that

when he came into work one day in 1992 or 1993 he encountered a white officer, Michael Caver,

sitting at a table waiting to show fellow officers a racially derogatory cartoon. Hall felt offended by

the cartoon but did not report it because he was new to the job and afraid of the repercussions from

complaining. Other employees who worked the shift also saw the cartoon, including one of Hall’s

supervisors, Lieutenant Goslawski. Indeed, Caver’s report about the incident stated that Lt.


                                                  2
Goslawski himself showed the cartoon to Hall. The Police Chief at the time, Johnny Rosson, warned

Caver not to bring “off color material” into the precinct and ordered him to contact another

supervisor regarding sensitivity training. No evidence establishes that Caver underwent the training.

       A further series of incidents took place between the late 1990s and Hall’s filing of his first

Equal Employment Opportunity Commission (“EEOC”) complaint in July 2002. Beginning in 1998,

Hall’s first-line supervisor Lieutenant Carney repeatedly told Hall that he could not ride with his

friend and co-worker, Detective Tony Blakely, because Carney “d[id]n’t want two black detectives

riding together.” J.A. at 271, 330 (Trial Tr. at 130, 207). Hall testified that complaints regarding

him and Blakely riding together reached then Police Chief Lavoyed Hudgins.

       Another two incidents during this time period involved racial slurs. Lieutenant Carney made

a statement in 2000 that used the initial “N” with reference to Detective Blakely. An employee who

heard the comment, Jan Morrison, interpreted the use of the initial as signifying the word “nigger.”

J.A. at 355-56 (Trial Tr. at 277-78). Trial testimony suggested that Carney did not experience any

discipline, even though the Department’s official policies provided that the discipline of an officer

who used racial slurs could extend to termination. Hall did not present any evidence at trial

regarding when he became aware of Carney’s comment. Another racial slur made by one of Hall’s

superiors, however, targeted Hall. Officer Travis Hisel testified that when Hall came to the shooting

range a few minutes late one day in the summer of 2002, Sergeant Steve Posten said: “Damn nigger,

showing up late.” J.A. at 362 (Trial Tr. at 286). Hisel reported the comment to Lieutenant Ron

Knight, then head of the Professional Integrity Unit (Internal Affairs), and to Chief Smith.

Clarksville presented no evidence at trial establishing that Knight or Smith took any disciplinary

action against Posten. Hall testified that he was aware that his supervisors had made racially


                                                 3
derogatory comments referencing him and that he “was upset about it . . . [and] was more upset

about the fact that the sergeant . . . didn’t receive any type of punishment.” J.A. at 319-20 (Trial Tr.

at 181-82).

        When Hall was working for the Criminal Intel Unit in District 3 in late 2001 and early 2002,

he came into work one day to find a noose hanging at the front of the building, toward the back wall

where he had set up a computer workstation. The noose, made of 550 cord, was hanging over a

partition beside the computer and could be seen as one walked in the doorway. The noose hung in

a common area, at the computer station where Hall worked “[a]ll the time.” J.A. at 315 (Trial Tr.

at 177). Hall reported the noose to the Federal Bureau of Investigation within the first month of

seeing it. Hall did not make a complaint within the Department; he explained at trial: “After all I

had gone through of filing the grievances and complaints, there was no way I was going to report the

noose as a form of retaliation to the same people that was retaliating against me.” J.A. at 316 (Trial

Tr. at 178). White officers testified at trial that they did not perceive the noose as a symbol of racial

hostility but rather as signifying cowboys or lassos or as merely a knotted cord. The Department

eventually investigated the noose; the Department’s ultimate response was to conduct sensitivity

training.

        In addition to the incidents that took place before July 2002, in 2005 a Department employee

circulated an email throughout the Department involving a racist “joke about a man named Tyrone

. . . referring to [him] as nappy head, nappy head, nappy head.” J.A. at 479-80 (Trial Tr. at 571-72).

        While the above eight incidents—four involving racial slurs, the racist cartoon, the rule

against riding with Blakely, the noose, and the racially derogatory email—were race-based on their

face, Hall also presented evidence of three disciplinary and investigative actions directed at him that


                                                   4
a reasonable factfinder might or might not interpret as motivated by race. The first disciplinary

incident occurred in the spring of 2001. Hall owned a business that sold cell phones, pagers, and

other similar devices. Once when an employee was delivering a phone, some people near a club

called the employee over to show him how to program the phone. Other Clarksville police officers

who were coincidentally monitoring the club for illegal drug activity suspected Hall’s employee of

selling drugs. Upon hearing of this suspicion, Hall looked up the employee on a Department

computer to see if he had a criminal record and discovered that he had no drug arrests on his record.

Hall subsequently received a counseling statement disciplining him for using a Department computer

allegedly for personal benefit.

       The second disciplinary incident, in December 2002, resulted from Hall’s decision to work

a day shift instead of his usual evening shift to accommodate a work-related court date. Hall testified

that in so doing he had followed Department custom and practice. Nevertheless, Hall received a

disciplinary report, even though another white detective who did the same thing two days before had

not been similarly disciplined.

       The third incident did not involve disciplinary action but rather an investigation targeting

Hall that, according to Hall, lacked a credible evidentiary basis. Chief Mark Smith initiated an

investigation of Hall for drug dealing beginning, possibly, sometime in 2004. A complainant did

not give Detective Hall’s name, but the complainant picked Detective Hall’s picture out of a board

of photographs of police officers. The complainant also gave the name and the hometown of the

suspected drug-dealer’s wife; yet, these were incorrect with respect to Detective Hall’s wife. The

complainant identified the drug dealer’s car as a Crown Vic having the same color as Hall’s car, but

all detectives in Clarksville drove unmarked Crown Vics (though not necessarily of the same color).


                                                  5
Hall testified that he was not selling drugs; that he was not informed of the investigation from the

start; that he learned of the investigation only near its conclusion; and that he was never told the

details of the investigation.

        The remaining trial evidence concerns conflicts between Hall, his supervisors, and his

coworkers that related to Hall’s complaints of racial discrimination and his alleged insubordination.

In May 2003, Chief Smith called Hall and other African-American detectives who had filed

complaints of discrimination into his office for a meeting. Hall testified that Smith said:

        that he didn’t care what I did. i.e., He told me he doesn’t care if I file an EEOC
        complaint, because then he’d respond to it. He didn’t care if I went to the DA’s
        office and tried to get a warrant for his arrest. He didn’t care, because he would have
        to respond to it. He didn’t care if I went to the EEOC, the FBI, or whomever,
        because he would have to respond to it. He didn’t care if I filed a lawsuit, because
        then he would be the one to respond to it. . . . But what he did care about was me
        speaking degradingly about the Police Department.

J.A. at 299-300 (Trial Tr. at 161-62). Hall testified that Smith told him not to make complaints

about discrimination while he was on duty. Smith testified that he held the meeting with the purpose

of informing both African-American and white officers that they should not pursue personal agendas

at work.

        In 2004 or 2005, Lieutenant Knight, then in charge of the Professional Integrity Unit,

distributed a letter throughout the Department (“the Department”) that supported Chief Smith with

respect to the charges of discrimination against him. Hall felt that the report targeted him among

other employees as “making trouble for the Chief,” although it did not cite Hall by name. J.A. at

317-19 (Trial Tr. at 179-81). An African-American officer, Charles Brooks, had originally written

the letter “to establish . . . that not all African Americans felt that way [that Smith discriminated],

and that some of us felt that he was doing a good job.” J.A. at 502 (Trial Tr. at 616). The Director


                                                  6
of Human Resources for Clarksville investigated the letter at issue and discovered that Lieutenant

Knight had circulated the letter, which implicitly referenced several officers including Hall. The

Director and the Mayor of Clarksville informed Chief Smith of the letter and ordered him to stop its

circulation, but Smith did not stop the distribution of the letter. While Lieutenant Knight had spent

at least fifteen minutes of on-duty time circulating the letter, and more personal time doing so, he

was not disciplined for circulating the letter.

       Hall filed several grievances in 2004, after he filed the second of two EEOC complaints in

May 2003. In May 2004, Hall filed a grievance relating to a meeting in which “Deputy Chief Bob

Davis . . . Sergeant Denton, Sergeant Mishoe, Captain Brooks, [and] Captain Gray . . . took turns

taking pot shots at [Hall], accusing [him] of investigating another detective’s case.” J.A. at 305

(Trial Tr. at 167). Hall testified that the allegation against him was not true.

       Hall also filed a grievance relating to his response to a crime scene, although the record does

not make clear exactly how the grievance drew a connection between the incident and alleged racial

discrimination. Sergeant Mishoe called Hall to tell him to respond to a crime scene, but Mishoe did

not know its location and told Hall to call Sergeant Minton. Before Hall could call Minton, the

officer on the scene telephoned Hall to tell him that he was not needed. Sergeant Mishoe, however,

gathered from Minton that Hall had refused to respond to the scene. Chief Smith replied to Hall’s

grievance by agreeing with Mishoe’s version of events.

       In November 2004, Hall filed a grievance regarding disciplinary action taken against him for

his refusal to sign a memorandum regarding radio procedures. According to Hall, everyone in the

Department was having problems with the batteries in their radios. As a result, Hall feared that the

memo, which stated that an officer who did not respond to his or her radio would be disciplined,


                                                  7
unfairly set up Hall for future disciplinary action. When Hall refused to sign the memo, Sergeant

Mishoe ordered him to “[g]et up to the captain’s office.” J.A. at 307 (Trial Tr. at 169). Hall

responded: “Well, Sarge, you don’t have to talk to me like that. Like I’m a dog or something.” Id.

Hall was not the only officer who did not sign the letter. Regardless, Sergeant Mishoe viewed Hall’s

statements and actions as insubordination, and Captain Brooks relieved Hall of duty for the

remainder of the day. Chief Smith responded by transferring Hall rather than disciplining him in

another manner.

       Hall finally alleges that at an unspecified time when he was working in District 3, his Captain

retaliated against him by asking him to go through a “pre-bump” process. This meant Hall needed

to state immediately where he wanted to work the following year. The ordinary process, according

to Hall, was to sign up in September for the district in which one wanted to work; the assignments

would then be made on the basis of seniority.

       Hall testified that as a result of the racially hostile work environment and retaliation he has

experienced, he is emotionally devastated; has needed to see a psychologist; experiences extreme

physical symptoms of stress; feels paranoid; cannot sleep at night; and has filed for a divorce from

his wife of twenty-four years, whom he still loves.

B. Procedural Background

       On July 8, 2002, Hall filed a complaint with the EEOC alleging race discrimination as well

as hostile work environment and retaliation in violation of Title VII, and he received a right to sue

letter from the EEOC on December 23, 2002. Hall filed a complaint with the Tennessee Human

Rights Commission on July 8, 2002 alleging “unfair treatment and terms and conditions of

employment” on account of race. Hall filed a second complaint with the EEOC on May 7, 2003,


                                                 8
alleging that since the filing of his prior charge with the EEOC he had suffered retaliatory

harassment.

       Hall filed a complaint in the U.S. District Court for the Middle District of Tennessee on

December 19, 2003, alleging violations of Title VII relating to the denial of a promotion to the rank

of sergeant, a racially hostile work environment, and race-based retaliation, as well as violations of

the Tennessee Human Rights Act. Clarksville filed a motion to dismiss and for summary judgment

on November 29, 2004. After Hall filed a response in opposition to the motion for summary

judgment and Clarksville filed a reply, the district court denied Clarksville’s motion to dismiss and

for summary judgment on March 15, 2005. The district court also denied in part, granted in part,

and reserved in part Clarksville’s motion in limine to exclude certain pieces of evidence on August

23, 2005.

       At the close of all proof, on March 6, 2006, Clarksville moved for judgment as a matter of

law, which the district court denied. The jury verdict found that Hall had failed to prove that race

constituted a motivating factor in the decision not to promote him; that Hall had proved a racially

hostile work environment; and that Hall had proved race-based retaliation. On March 8, 2006, the

district court entered judgment for Hall in accord with the jury verdict, in the amount of $150,000.

On March 20, 2006, Clarksville filed a renewed motion for judgment as a matter of law pursuant to

Fed. R. Civ. P. 50(b); or, in the alternative, a motion for a new trial pursuant to Fed R. Civ. P.

50(b)(1)(B) and Fed R. Civ. P. 59; and a motion for remittitur. Hall filed a response on April 20,

2006. The district court denied Clarksville’s motion on July 18, 2006, and Clarksville filed a timely

notice of appeal.




                                                  9
                                          II. ANALYSIS

A. Standard of Review

       We review de novo the district court’s denial of Clarksville’s renewed motion for a judgment

as a matter of law. Noble v. Brinker Int’l, Inc., 391 F.3d 715, 720 (6th Cir. 2004), cert. denied, 546
U.S. 821 (2005). Judgment as a matter of law pursuant to Rule 50 is appropriate only when the non-

moving “‘party has been fully heard on an issue and there is no legally sufficient evidentiary basis

for a reasonable jury to find for that party on that issue.’” Id. at 722 (quoting Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 149 (2000)).

       We review de novo the district court’s denial of the renewed Rule 50(b) motion. Champion

v. Outlook Nashville, Inc., 380 F.3d 893, 899 (6th Cir. 2004), cert. denied, 544 U.S. 975 (2005).

Under the applicable standard, we “‘must disregard all evidence favorable to the moving party that

the jury is not required to believe. That is, [we] should give credence to the evidence favoring the

nonmovant as well as that evidence supporting the moving party that is uncontradicted and

unimpeached, at least to the extent that that evidence comes from disinterested witnesses.’” Id. at

900 (quoting Reeves, 530 U.S. at 150-51). In reviewing the district court’s denial of Clarksville’s

motion, we are not concerned with each stage of the burden-shifting framework governing Title VII

claims. Williams v. Nashville Network, 132 F.3d 1123, 1131 (6th Cir. 1997). Instead, we evaluate

whether “the record contains evidence upon which a reasonable trier of fact could have concluded

as the jury actually did.” Id.

       We review the district court’s denial of Clarksville’s motion for a new trial for an abuse of

discretion. Barnes v. Owens-Corning Fiberglas Corp., 201 F.3d 815, 820 (6th Cir. 2000). We

reverse the district court’s denial of a motion pursuant to Rule 59 only if we have “a definite and


                                                 10
firm conviction that the trial court committed a clear error of judgment.” Id. (quotation omitted).

A district court may grant a new trial when it believes “that the verdict is against the clear weight

of the evidence.” Id. In reviewing a district court’s ruling on a motion for a new trial, we “must

focus on the ultimate question of discrimination rather than on whether a plaintiff made out a prima

facie case.” Tisdale v. Fed. Express Corp., 415 F.3d 516, 529 (6th Cir. 2005) (quotation omitted).

“[N]evertheless . . . whether the plaintiff made out a prima facie case may be relevant to [the panel’s]

review of that ultimate question.” Moore v. Freeman, 355 F.3d 558, 562 (6th Cir. 2004) (quotation

omitted).

        We review the district court’s denial of Clarksville’s motion for remittitur for an abuse of

discretion. Id. at 564. “A trial court is within its discretion in remitting a verdict only when, after

reviewing all evidence in the light most favorable to the awardee, it is convinced that the verdict is

clearly excessive, resulted from passion, bias or prejudice; or is so excessive . . . as to shock the

judicial conscience of the court.” Id. (quotation omitted).

B. Clarksville’s Motions

        The instant case is remarkable, in part, because it involves the same police department and

contains several overlapping facts with Austion v. City of Clarksville, 244 F. App’x 639 (6th Cir.

2007). Kenneth Austion (“Austion”) is an African-American who worked as a police officer in the

Department. Like Hall, Austion brought an action against Clarksville alleging violations of Title VII

and the Tennessee Human Rights Act. Specifically, Austion alleged claims of discrimination against

him on the basis of race when the Department denied him a promotion, a racially hostile work

environment, and retaliation, as well as a race-based demotion. Id. at 643, 646. A jury found

Clarksville liable regarding all four of Austion’s claims. Id. at 646.


                                                  11
        Shared facts between Austion and the instant lawsuit include: the use of the word “nigger”

as a racial slur in the late 1980s; the racist cartoon; the noose; and the circulation of Captain

Brooks’s letter defending Chief Smith. Id. at 643-44, 646. Other facts on the record in Austion

parallel the retaliatory actions taken against Hall for filing grievances and complaints: Chief Smith’s

yelling at Austion in retaliation for filing his charge with the EEOC, an investigation of Austion

regarding illegal drug and prostitution activity, and a change in Austion’s on-call schedule from

mostly daytime to mostly nighttime hours. Id. at 645. In addition, Austion, like Hall, testified that

he was aware of racist remarks by Department employees and that a racially hostile work

environment had a negative effect on his work environment and personal life. Id. at 652.

        The records in Austion and the instant case do differ regarding some facts. Facts in Austion

not mirrored in the record supporting Hall’s allegations include: the presence of racially insensitive

figurines on a police officer’s desk and the suspicion placed on Austion by investigators for a drive-

by shooting at another officer’s house. Id. at 645-56. The facts present in this case but that were

absent in Austion include: the prohibition on Hall’s riding with Blakely; the disciplinary report

regarding Hall’s use of a Department computer; the accusation that Hall refused to respond to a

crime scene; the accusation that Hall investigated another detective’s case; a superior’s use of a racial

slur specifically targeting Hall; a racially derogatory email circulated in 2005; and the requirement

that Hall undergo a “pre-bump” process regarding his work assignment.

        In Austion, we affirmed the district court’s denial of Clarksville’s renewed motion for

judgment as a matter of law regarding both Austion’s hostile-work-environment and retaliation

claims, as well as the denial of Clarksville’s motions for a new trial and for remittitur. Id. at 651-54.

The evidence in Hall’s case is at least as persuasive as the evidence that we reviewed in Austion.


                                                   12
In its memorandum of law attached to its order denying Clarksville’s motion for summary judgment,

the district court explained why genuine issues of material fact existed regarding Hall’s hostile-work-

environment and retaliation claims. Dist Ct. Record #52 at 14-18 (Mem. Denying Def.’s Mot.

Dismiss & Mot. Summ. J.). As required by our summary-judgment standard, these issues were

resolved by the jury. We are not now at liberty to reweigh the evidence, but rather we must evaluate

whether a reasonable juror could have reached the conclusions reached by the jury in this case. In

denying Clarksville’s Rule 50 and Rule 59 motions following trial, the district court incorporated

its prior memorandum of law denying the motion for summary judgment and elaborated further why

it was rejecting Clarksville’s arguments for judgment as a matter of law and for a new trial. Dist.

Ct. Record #140 at 2 (Mem. Denying Def.’s Mots. J. as a Matter of Law & a New Trial). We agree

with the district court’s holding that Clarksville has presented no convincing argument “that the jury

erred in returning a verdict in favor of [Hall] on his hostile work environment claim.” Id. at 6. We

also agree with the district court that “[t]he jury was well within its province to find that [Hall] was

subjected to retaliation for his protected Title VII activity.” Id. In view of the evidence submitted

to the jury and in light of the district court’s well-reasoned explanation for its decision, we affirm

the district court’s denial in this case of Clarksville’s motions for judgment as a matter of law and

for a new trial.

        Finally, the jury awarded Hall $100,000 damages on his hostile-work-environment claim and

$50,000 damages on his retaliation claim. This is less than the $200,000 total the jury awarded the

plaintiff in Austion on the basis of similar facts ($100,000 for Austion’s hostile-work-environment

claim and $100,000 for his retaliation claim). Id. at 653. We concluded in Austion that the jury

award was “not against the [clear] weight of evidence and [did] not shock the conscience of this


                                                  13
court.” Id. at 654. We similarly conclude in this case that the jury award is not excessive, did not

result from bias or prejudice, and does not shock the conscience of the court. Therefore the district

court did not abuse its discretion in denying remittitur.

                                       III. CONCLUSION

       For the reasons explained above, we uphold the denial of Clarksville’s renewed motion for

judgment as a matter of law; motion for a new trial; and motion for remittitur. We AFFIRM the

judgment of the district court.




                                                 14